IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-34,095-29


                           EX PARTE ANTONIO SEPEDA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 87-7-7635-G IN THE 24TH DISTRICT COURT
                              FROM DE WITT COUNTY


         Per curiam.

                                             ORDER

         Applicant pleaded guilty to robbery and was sentenced to forty years’ imprisonment. He did

not appeal his conviction. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On June 24, 2020, this Court remanded this matter to the trial court to obtain affidavits and

findings addressing Applicant’s claim that he was not afforded a hearing before the revocation of

his mandatory supervision. On February 11, 2022, this Court received the supplemental record,

which includes the trial court’s findings of fact and conclusions of law. The trial court finds that

Applicant “made a knowing and voluntary plea of guilty” to the underlying charges in this case. The
                                                                                                      2

trial court also finds that there was no mandatory supervision granted in this case, but that Applicant

was sentenced to forty years’ imprisonment “with all due process followed.” Applicant is not

challenging the voluntariness of his plea to the underlying charges in this application, and his claim

pertains to the revocation of mandatory supervision, not community supervision.

        The trial court’s findings of fact and conclusions of law do not address the claims raised by

Applicant in this application, and the record is still insufficient to address those claims. Applicant

has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408 U.S. 471, 92 S.

Ct. 2593, 33 L. Ed. 2d 484 (1972); TEX . GOV ’T CODE §508.281. Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d).

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.        The trial court shall make findings of fact and

conclusions of law as to whether Applicant was afforded due process in the revocation of his

mandatory supervision, including a hearing if Applicant was entitled to such a hearing and did not

waive his right to such a hearing. The trial court shall make findings of fact and conclusions of law

within thirty days from the date of this order. The district clerk shall then immediately forward to

this Court the trial court’s findings and conclusions and the record developed on remand, including,
                                                                                                 3

among other things, affidavits, motions, objections, proposed findings and conclusions, orders, and

transcripts from hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time

must be requested by the trial court and obtained from this Court.



Filed: March 30, 2022
Do not publish